Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/22 has been entered.  Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over GLASS et al. (2014/0108064 A1), in further view of Livnat (2020/0272956 A1 -as supported by the provisional (62/809639)).
Re-claim 1, GLASS et al. teach a method, the method comprising:
-determining, by one or more computer processors, an average usage of floorspace by one or more organizations utilizing the floorspace (see e.g. paragraphs 0055 By way of a non-limiting example, the management processor 140 actually collects usage data that represents 10 hours of user access for the first workspace 104 (Workspace A) and 20 hours of user access for the second workspace 104 (Workspace B) over a one-month period. If the user's membership provides a monthly access limit of nine hours under first workspace A and 20 hours to the second workspace B, as shown in the first plan 801 of FIG. 4, the management processor measures and compares 10 hours access against the nine-hour membership limit for accessing the first workspace and 20 hours access against the 20-hours membership limit for accessing the second workspace.) ; and
--responsive to determining that for at least one organization of the one or more organizations a usage delta between the average usage of floorspace and an allocated floorspace amount associated with the at least one organization exceeds a threshold, --calculating, by one or more computer processors, an adjusted cost associated with the at least one organization (see e.g. paragraphs 0055,0056 -- The resulting measurement is a measurement reflecting an excess of one hour for the first workspace A and zero hours excess for the second workspace B. ---In one embodiment, performing the billing-related automated action can comprise determining a workspace usage charge, according to the measurement of workspace usage data compared against the membership plan and then automatically billing, based on the workspace usage charge. In one example, the management processor 140 can determine a workspace usage charge, according to the membership plan, in response to determining whether the collected workspace usage exceeds the corresponding threshold. For example, the management processor can automatically calculate the workspace usage in excess of the membership plan usage threshold(s) by calculating the workspace usage charge from the excess workspace usage and at least one workspace usage rate defined in the membership plan.2. The method of claim 1, wherein the adjusted cost is a chargeback which is a policy of allocating a cost of floorspace and other resources to the one or more organizations which use said floorspace.)  
-- identifying, by one or more computer processors, an individual associated with the first organization that has occupied floorspace allocated to the first organization for the quantity of time in the input set (see e.g. paragraphs 0051, 0054 - The automated workspace resource management software is configured to identify which collected data is associated with which user and then separate out the data for each user. For example, the collected monitored data includes user identifiers, such as numbers, to identify which data is associated with which respective users and the management processor 140 of FIG. 1 filters the collected data by user identifier.  ---[…] The management processor 140 is capable of identifying for a particular user the collected usage data, representing usage of respective workspaces 104 and respective workspace resources for each particular user.)
GLASS et al. do not teach the following limitation.
However, Livnat teaches determining a machine learning model for associating individuals of the one or more organizations with usage of portions of the floorspace based, at least in part, on data recordings from plurality of information of things (IoT) sensors located throughout the floorspace; (see e.g. paragraphs 
[0009] Furthermore, it may also be desirable to devise a novel electronic system that incorporates IoT sensors and machine learning to create and visualize optimized stacking or restacking scenarios for office space management.
[0010] In addition, it may also be desirable to devise a method of operating such novel electronic systems that incorporate machine learning, artificial intelligence, and/or IoT sensors to create, visualize, and modify various machine-optimized stacking or restacking scenarios for office space management.
[0049, 0055] The internal data (303) for restacking scenario creation in FIG. 3 may also include office space utilization data collected and analyzed through integration with automated IoT devices such as passive infrared (PIR) sensors, machine-vision sensors, Bluetooth beacons, and WiFi access points. Various sensory readout values from these automated IoT devices can be analyzed by the environmental sensor and machine learning-based office space stacking optimization system to autonomously determine office equipment and space type requirements, even without human operator interventions. For example, the system can autonomously and intelligently determine which particular group of engineers, scientists, or marketers in the organization needs server rooms, lab spaces, and/or storage areas, based on the sensory readout values from the PIR sensors, machine-vision sensors, Bluetooth beacons, and WiFi access points.)
--identifying, by one or more computer processors, an individual associated with the first organization that has occupied floorspace allocated to the first organization for the quantity of time in the input set based, at least in part, on the machine learning model. (see e.g. paragraphs
[0012] In a preferred embodiment of the invention, a sensor and machine learning-based office space stacking optimization system is disclosed. This system comprises: (1) a human or object detection sensor installed in an office space to identify or detect presence of one or more employees;
[0058] In one embodiment of the invention, the automated data collection (401) includes at least one of IoT environmental sensor readouts, organization-insensitive external datasets, and organization-specific internal datasets that involve employee and organizational information.
[0078] By performing autonomous machine determinations from various organization-insensitive, organization-specific, user preferential, and real-time sensor readout datasets, the novel electronic system is able to synthesize optimal stacking or restacking scenarios that conform to desired office space stacking or restacking objectives of an organization.
Livnat further teaches determining that for at least one organization of the one or more organizations a usage delta between the average usage of floorspace and an allocated floorspace amount associated with the at least one organization exceeds a threshold based, at least in part, on the machine learning model (see e.g. paragraph 0036 –In one instance, the sensor and machine learning-based office space stacking optimization module (123) may detect that the leasing costs of multiple office spaces just exceeded an acceptable threshold value of an organization after a recent change to the organization.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify the first embodiment of GLASS et al., and include the (IoT) sensors of Livnat, in order to autonomously determine office equipment and space type requirements, even without human operator interventions (see e.g. paragraph 0049).

 Re-claim 7, GLASS et al. teach a method of claim 1, wherein: the adjusted cost is one of an increase in cost associated with using more than the allocated floorspace associated with the at least one organization and a decrease in cost associated with using less than the allocated floorspace associated with the at least one organization; the adjusted cost is based on the determined usage delta that exceeds the threshold; and the adjusted cost is further based on a normal cost of the allocated floorspace associated with the at least one organization (see e.g. paragraphs 0047, 0055, claim 13 --- Each membership plan also defines charges that a member/user incurs for workspace resource usage, under which charges may comprise charges for exceeding the workspace usage included in the user's membership plan. In the non-limiting example of FIG. 4, the second membership plan 802 is different from first membership plan 801. For example, second membership plan 802 defines included workspace resource usage and/or usage charges for first, second and third workspaces (workspaces A, B, C of FIG. 1) that are different from included usage and/or usage charges recited in the first membership plan 801 for those same first, second and third workspaces. --The resulting measurement is a measurement reflecting an excess of one hour for the first workspace A and zero hours excess for the second workspace B. In another non-limiting example, a pre-set charge is recorded if a complete usage cannot be calculated because of inadequate automated information from access or equipment monitoring devices.)
Claims 8 and 15 recite similar limitations as claim 1 and are therefore rejected under the same arts and rationale.
Claims 9 and 16 recite similar limitations as claim 2 and are therefore rejected under the same arts and rationale.
Claim 14 recites similar limitations as claim 7 and is therefore rejected under the same arts and rationale.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over GLASS et al. (2014/0108064 A1), in view of Livnat (2020/0272956 A1 -as supported by the provisional (62/809639)), in further view of Vivadelli et al. (US20140278594).
Re-claim 2, GLASS et al., in view of Livnat, do not explicitly teach the following limitations.
However, Vivadelli et al. teach a method of claim 1, responsive to identifying the individual associated with the first organization that has occupied floorspace allocated to the first organization for the quantity of time in the input set, outputting a notification based, at least in part, on the identified individual. (see e.g. paragraphs  [0017]Measuring actual use in accordance with the present invention means recording and analyzing “presence events” as they occur. A presence event is an action that indicates a person has used their workspace. Data can be gathered from a number of workplace infrastructure systems (e.g., security systems, telephone systems, networks, motion detectors, RFID, lighting and other building controls and presence sensors) and compiled in such a way as to create an insightful composite picture of the actual use of space by workspace and by person. 
[0156] A video camera 624 is provided to detect the existence and identity of anyone in the room shown. 
[0158] The information provided by each sensor can be collected, aggregated and presented to a user via a computer interface, such as a visual display. The interface can provide information that helps the present invention track actual use of real estate. FIG. 22 is a sample screen shot 663 of an occupancy monitor interface in accordance with one aspect of the present invention.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify GLASS et al., in view of Livnat with outputting a notification based, at least in part, on the identified individual, as taught by Vivadelli et al., in order to provide an enterprise-wide view of real estate asset usage and use of space by each person, and automate the ability of an organization to continuously, ubiquitously, and accurately measure the actual use of real estate throughout its portfolio. (see e.g. paragraph 0018.)

Claims 3, 4, 6, 10, 11, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GLASS et al. (2014/0108064 A1), in view of Livnat (2020/0272956 A1), and further in view of Floris et al. (2009/0300174 A1).
Re-claim 3, GLASS et al. teach a method of claim 1, wherein the step of determining, by one or more computer processors, an average usage of floorspace by one or more organizations utilizing the floorspace, comprises: receiving, by one or more computer processors, input of a current floorspace allocation based on one or more organizations occupying the floorspace; (see e. g. paragraph 0065 - RWCs, a new type of workspace, are located in downtown or neighbourhood commercial cores near where employees live. With internet security advances, workers from different companies and in different roles can work in the same office space.)
Although anticipated by GLASS et al., Floris et al. explicitly teach -- identifying, by one or more computer processors, one or more opted-in users utilizing the floorspace over a period of time; --determining, by one or more computer processors, an association between each identified user included in the one or more opted-in users and an organization of the one or more organizations; --(see e.g. paragraph 0042 --Identification device 204 may have a unique identification (ID) number associated with it in order to distinguish it from other identification devices worn by other users. Identification device 204 may be configured to identify which department the person or object wearing identification device 204 belongs to. For example, according to an exemplary embodiment, identification device 204 may help differentiate between departments, such as a finance department (e.g., all identification devices having an ID starting with the number 1, such as 100, 101, 102, etc.), a human resources department (e.g., all identification devices having an ID starting with the number 2, such as 200, 201, 202, etc.), a system and services department (e.g., all identification devices having an ID starting with the number 3, such as 300, 301, 302
--determining, by one or more computer processors, an average usage of floorspace of each organization in the one or more organizations over the period of time.  (see e.g. paragraphs 0079, 0080, 0060 -0079] FIG. 13 shows a graphical display of the interface of FIG. 8, after the user has selected "business unit" and "view furniture" options from menu 400. The division selection provides a breakdown of space by division, as defined beforehand by the user, by the system or by someone having sufficient privileges to do so. Space may be broken down into various units, for example, a corporate unit, a facilities management unit, an operations unit, a research and development unit or a systems service unit. --0080] FIG. 14 shows the interface of FIG. 8, after the user has selected "team" and "view furniture" options from menu 400. Space may be broken down for various teams, for example an executive team for the corporate unit, a finance team for the corporate unit, etc. --0060] Data analysis unit 210 and/or user interface 216 may also generate and display space utilization grid 307. Space utilization grid 307 may display an indication of aggregate utilization of spaces. For example, space utilization grid 307 may display utilization averaged over a period of time (more than one hour, a day, multiple days, the year, etc.), a particular large space (e.g., building/floor/sector) and "date from" to "date to" or "hour from" to "hour to" information.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify GLASS et al., in view of Livnat, and include the identification feature, as taught by Floris et al., in order to analyze the utilization of a space by one or more persons by collecting information output by an identifier distributed in or around the space for the calculation of cost per area (e.g., square meter) or per head or per team or per business unit for a chargeback type (see e.g. paragraphs 0004 0076).

Re-claims 4, 6 GLASS et al. teach a method of claim 3, wherein the step of identifying, by one or more computer processors, one or more opted-in users utilizing the floorspace over a period of time, comprises: 
-receiving, by one or more computer processors, data from one or more Internet of things devices, wherein the one or more Internet of things devices are capable of identifying individual users included in the one or more opted-in users; and  identifying, by one or more computer processors, the one or more opted-in users utilizing the floorspace over the period of time based on the received data from the one or more Internet of things devices. -- wherein the one or more Internet of things devices include still cameras, video cameras, sensors that measure wireless fidelity signals, voice recognition devices, employee badge reader devices, and sensors that detect electromagnetic radiation from electronic devices (see e.g. paragraphs 0023, 0054, 0025 --Workspace usage data can be delivered by one or more of the automated monitoring devices 180, either directly (as shown) to the management processor apparatus 140 or via a non-network chain of delivery using a succession of storage devices (not shown). ----- The management processor 140 is capable of identifying for a particular user the collected usage data, representing usage of respective workspaces 104 and respective workspace resources for each particular user. --- Another non-limiting example of a workspace usage monitoring device 180 is an RFID scanner and an RFID card system for monitoring access time by any one or more users to any one or more workspace resources 104. (RFID refers to radio frequency identification.) 0027- For example, the usage data can represent the attendance time at a workspace site for the purpose of monitoring usage of the workspace site. For any type of workspace resource, the collected workspace resource-related usage data can represent workspace resource usage per unit of time, such as workspace usage per day, per week, per month and can be provided to the management processor apparatus 140 in this format, or the processor can determine the workspace usage per unit of time from the collected data.)
Floris et al. also teach the limitations of claims 4 and 6 in at least paragraphs 0038, 0039, 0042, 0044, 0045, 0048, 0060,  --A display unit communicably coupled to the space management system may display real-time (or near real-time, or historical) occupancy data. The space management system may be capable of detecting, tracking, and/or archiving human presence. The system may obtain information from an identification device, such as a wireless Radio Frequency Identification (RFID) tag, to capture occupancy data. --The graphical report or user interface displays an indication of a percentage of time the space was occupied during a period of time and/or a graphical indicator based on the percentage of time the space was occupied during the period of time and the number of persons present in the space during the period of time. --Identification device 204 may be provided as a chip embedded on an employee badge, for example).

Claims 10 and 17  recite similar limitations as claim 3 and are therefore rejected under the same arts and rationale.
Claims 11 and 18  recite similar limitations as claim 4 and are therefore rejected under the same arts and rationale.
Claims 13 and 20  recite similar limitations as claim 6 and are therefore rejected under the same arts and rationale.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over GLASS et al. (2014/0108064 A1), in view of Livnat (2020/0272956 A1), and further in view of VOGEL et al. (US 2019/0361407 A1).
 Re-claim 5, GLASS et al. teach a method of claim 1, further comprising: responsive to determining that for at least one organization of the one or more organization a usage delta between the average usage of floorspace and an allocated floorspace amount associated with the at least one organization exceeds a delta,- transmitting, by one or more computer processors, a notification to the at least one organization (see e.g. paragraphs 0056, 0066, 0058 --the management processor can automatically calculate the workspace usage in excess of the membership plan usage threshold(s) by calculating the workspace usage charge from the excess workspace usage and at least one workspace usage rate defined in the membership plan. In one embodiment, performing the reporting-related automated action 505 comprises the operation of automatically generating one or more reports for a user or other party, based on the collected usage data for the user and the associated membership plan.)
-calculating, by one or more computer processors, the adjusted cost associated with the at least one organization (see e. g. paragraph 0056-In one example, the management processor 140 can determine a workspace usage charge, according to the membership plan, in response to determining whether the collected workspace usage exceeds the corresponding threshold. For example, the management processor can automatically calculate the workspace usage in excess of the membership plan usage threshold(s) by calculating the workspace usage charge from the excess workspace usage and at least one workspace usage rate defined in the membership plan.)
-storing, by one or more computer processors, information associated with the calculated adjusted cost to a memory (see e. g. paragraph 0085 --If the member has been billed, that billing is recorded by the system 706. Processing of other usages continues again 707.)
- transmitting, by one or more computer processors, a revised invoice which includes an updated cost for the average usage of the floorspace by the at least one organization (see e. g. paragraphs 0057, 0084, 0059--- Automatic billing can be performed by automatically generating an invoice/bill reflecting the determined workspace charge and automatically charging a credit card, sending an email invoice or sending the bill to an address stored in the membership plan of the user. -- If the usage does not fall within the member's plan, the member is billed 703, 705. The system, for example, might bill their credit card on file or send them an automatically generated invoice, or both. --The generated bill, automatic credit card charge and/or report can reflect the workspace usage that is within membership plan limits and workspace usage that exceeds the membership limits).
Although GLASS et al. teach [0047] Each membership plan also defines charges that a member/user incurs for workspace resource usage, under which charges may comprise charges for exceeding the workspace usage included in the user's membership plan. [0070]-Additionally, use, availability and cost of resources or time used can be changed, based on different levels of membership.
GLASS et al., in view of Livnat, do not explicitly teach the following limitations.
However, VOGEL et al. teach -recommending, by one or more computer processors, a new floorspace allocation based on the usage delta between the average usage of floorspace and the allocated floorspace amount associated with the at least one organization  (see e.g. paragraph 0061; claim 5 -In an example, a computing system comprises: a physical space monitoring machine configured to receive status parameters from a plurality of physical space monitors, each of the physical space monitors configured to report a status parameter for one more locations, devices, or people associated with a physical space; an efficiency analysis machine configured to analyze the status parameters to determine at least one usage efficiency metric for the physical space and at least one physical space efficiency insight; and an analytics interface configured to graphically display the usage efficiency metric and the physical space efficiency insight, the physical space efficiency insight including a recommendation to change a physical space usage policy affecting one or more locations, devices, or people associated with the physical space to improve the usage efficiency metric. ---- In this example or any other example, the usage efficiency metric is an occupancy metric describing a frequency of occupancy of one or more areas within the physical space. In this example or any other example, the recommendation to change the physical space usage policy includes changing a floorplan of the physical space. In this example or any other example, the recommendation to change the physical space usage policy includes moving designated workspaces for one or more identified people. --- the recommendation to change the physical space usage policy includes altering behavior of a heating, ventilation, and air conditioning (HVAC) system of the physical space based on occupancy of the physical space.) ; and
- responsive to receiving an indication that the recommended new floorspace allocation is approved, storing by one or more computer processors, the new floorspace allocation to the memory (see e.g. paragraphs 0044, 0045 – [0045] the efficiency insight may only be implemented in response to user input, for example provided to the analytics interface. The efficiency analysis machine may, for example, notify a user that changes will automatically be applied at a certain time unless the user specifically requests otherwise.) .
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify GLASS et al., in view of Livnat , and include the recommendation feature, as taught by VOGEL et al., in order to determine at least one usage efficiency metric for the physical space and at least one physical space efficiency insight (see e.g. paragraph 0061).

Claims 12 and 19  recite similar limitations as claim 5 and are therefore rejected under the same arts and rationale.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot.  After further review, it has been determined that GLASS et al., in view of Livnat still teach most of the newly amended claims.  Furthermore, Vivadelli et al. teach the limitations of claims 2,9 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

July 8, 2022